                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    ALLAH KEYES,                                         CASE NO. 19-cv-00345-YGR
                                   7                  Plaintiff,
                                                                                             ORDER TO SHOW CAUSE RE FAILURE TO
                                   8            vs.                                          PROSECUTE
                                   9    NANCY A BERRYHILL,
                                  10                  Defendant.

                                  11          TO PLAINTIFF ALLAH KEYES AND PLAINTIFF’S COUNSEL OF RECORD:
                                  12          This case was filed on January 18, 2019. Since then, the Court has entered four separate
Northern District of California
 United States District Court




                                  13   stipulations to extend the briefing schedule. In its latest order granting such a stipulation, the
                                  14   Court set a deadline of November 18, 2019 for plaintiff to file a motion for summary judgment.
                                  15   As of the date of this Order, plaintiff has not filed the motion.
                                  16          Accordingly, YOU ARE HEREBY ORDERED TO SHOW CAUSE in writing no later than April
                                  17   24, 2020, why your claims should not be dismissed for failure to prosecute pursuant to Federal
                                  18   Rule of Civil Procedure 41(b). Failure to timely file a written response shall be deemed an
                                  19   admission that good cause exists to dismiss the case without prejudice and the Court will dismiss
                                  20   this action without further notice.
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: March 27, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  24
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
